Title: Enclosure: Isaac Terboss to Nathan Rice, 23 March 1800
From: Terboss, Isaac
To: Rice, Nathan



Dear Sir.
Lebanon Springs [New York] 23 March 1800

By the request of our friends take the Liberty of writing to you in favor of young Harry Collins, that belongs to Capt. Phelps Company, and has for Sum time ben in your family—he will hand this to you with other papers Relative to his age & Inability of preforming the Duties of a Solger. he will request you to give him his Discharge which we most Sertainly Expect you will. I presume you are not Acquainted with his Connections, if you was you would Naturally Expect they will not Remain Easy while he is in the Army in sow low a Station. he informed his Lieut. when he Inlisted in the presence of several persons, of his lame arm, & age, but he told him his size would due, and he must not make it known when he Should be musterd, & he would Enter his Age at Eighteen. It Appears to me from Every Circumstance their has been a Great deal of art maid use of to get him to list—his Lieut. knowing these facts was every Unjustifiable in Listing of him, & knowing it to be Contrary to Law & his orders. I have Writ to his Capt. to Inform you what he knows Respecting it. we are much pleasd pleas’d with the friendly treatment he has Receivd from you, and use hope you will Sill treat him Sow on Acct. of his Friends. I have Desird harry if you Object to Discharge him & Every thing Else he is Intitled to, for to get your reasons in Writing that we may lay all these things before General Hamelton he being well Acquainted with our famil’s, will undoubtedly grant our Request. we wish’d him to Remain in the Armey till he was satisfyd and now Sir, we shall not be satisfyed till he is Dischargd.
I remain with Due Respect your very Humble St

Isaac Terboss

